DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-20 have been examined in this application. This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed on 03/01/2021.
Drawings
The drawing objections made in the Non-Final Rejection on 10/07/2020 are withdrawn in light of the amendments to the Specification filed on 3/01/2021.
Specification
The specification objections made in the Non-Final Rejection on 10/07/2020 are partially acceptable in light of the amendments to the Specification filed on 3/01/2021. 
The specification filed on 10/07/2020 had two objections:
The amendments to the Specification for the ‘first surface’ and ‘second surface’ in Claims 5 and 17 are still objected. Additionally, the newly amended claims also have a new objection to Claims 1, 4-7, 11, 13-20 per the ‘first surface’ and ‘second surface’ being added.  Additionally, “an article of bedding” is now interpreted as “a mattress cover [12 in spec]” (per amd. claims 2, 19, 20), there is no support in the Specification for “first/second surface” with respect to the mattress cover.
The amendments to the Specification filed on 3/01/2020 for the thickness to be changed to ‘H1’ and ‘H2’ are accepted. 
Claim Objections
Claims 1, 13 and 20 are objected to because of the following informalities:
Claims 1, 13 and 20 lack the appropriate article “a” prior to the initial reference of ‘first surface’. Secondary elements can have the article ‘the’ however, the initial reference must begin with ‘a first surface.’ 
Claims 1, 13 and 20 state ‘the second end being positioned adjacent to the second end’ however, it suggested to be further amended as the following statement: ‘the second end being positioned adjacent to the bottom edge’. For examination purposes the updated claim language was used.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 11, 13-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-3, 8-10, 12, and 19 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim.
Claims 1, 4-7, 11, 13-18 and 20 recite the following limitations "first surface”. There is insufficient antecedent basis for this limitation in the claim. 
The Claims above disclose the following limitations of a “first surface.” The “first surface” is ambiguous to its meaning and the overall interpretation of the invention could vary 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh (US 7,904,977).
Regarding Claim 1, Singh teaches: A bedding system (Col 1 Lines 5-10) comprising: an article of bedding comprising opposite top (25) and bottom surfaces (27) and a side wall extending from the top surface to the bottom surface, the first surface  (23 – Fig. 3) including opposite top and bottom edges (see annotated Figure 3 from Singh) and opposite first and second side edges (see annotated Figure 3 from Singh) and that each extend from the top edge to the bottom edge, a pocket (35/37 – Fig. 3) coupled to the first surface (23), the pocket extending continuously from a first end to an opposite second end (see annotated Figure 3 from Singh below – specifically the lines from one end to another), the first end being positioned adjacent to the top edge (see annotated Figure 3 from Singh), the second end being positioned adjacent to the second end (see annotated Figure 3 from Singh), the pocket defining a cavity (57 – Fig. 3); and a material (55 – Col 4 Lines 47-48) positioned within the cavity (35/37 and 57 from Fig. 3 and Col 4 Lines 44-58).

    PNG
    media_image1.png
    404
    434
    media_image1.png
    Greyscale

Annotated Figure 3 from Singh
Regarding Claim 2, Singh teaches: A bedding system as recited in claim 1, wherein the article of bedding is a mattress cover (21- Col 2 Lines 35-38).
Regarding Claim 3, Singh teaches: A bedding system as recited in claim 1, wherein the material (55 – Col 4 Lines 47-48) is removably positioned within the cavity
Regarding Claim 4, Singh teaches: A bedding system as recited in claim 1, wherein the pocket (35/37) is removably coupled to the first surface by (41/43) a zipper (Col 4 Lines 34-43) 
Regarding Claim 5, Singh teaches: A bedding system as recited in claim 1, wherein the pocket (35/37) is removably coupled to the first surface (Col 4 Lines 10-14 and Col 4 Lines 34-43).
Regarding Claim 6, Singh teaches: A bedding system as recited in claim 1, wherein the pocket (35/37) is permanently coupled to the first surface (Col 4 Lines 34-43 – ‘fusing’).
Regarding Claim 7, Singh teaches: A bedding system as recited in claim 1, wherein the pocket is sewn directly into the first surface such that the pocket is permanently coupled to the first surface (35/37 and Col 4 Lines 38-43 – ‘sewn seams’).
Regarding Claim 8, Singh teaches: A bedding system as recited in claim 1, wherein the first end is spaced apart from the top edge (see annotated Figure 1 below from Singh).

    PNG
    media_image2.png
    376
    587
    media_image2.png
    Greyscale

Annotated Figure 1 from Singh
Regarding Claim 9, Singh teaches: A bedding system as recited in claim 8, wherein the second end is spaced apart from the bottom edge (see annotated Figure 1 from Singh above).
Regarding Claim 10, Singh teaches: A bedding system as recited in claim 1, wherein the first end is spaced apart from the top edge and the second end is spaced apart from the bottom edge (see annotated Figure 1 from Singh above).
Regarding Claim 11, Singh teaches: A bedding system as recited in claim 1, wherein the article of bedding is a cover (Col 4 Lines 5-9) and the bedding system further comprises a mattress positioned in a cavity (Col 4 Lines 5-9) of the cover such that the first surface directly engages a top surface of the mattress (Col 4 Lines 3-5 and Col 4 Lines 9-15).
Regarding Claim 12, Singh teaches: A bedding system as recited in claim 1, wherein the iarticle of bedding is a cover (Col 4 Lines 5-9) and the bedding system further comprises a mattress positioned in a cavity (Col 4 Lines 5-9) of the cover such that the second surface directly engages a top surface of the mattress (Col 4 Lines 3-5 and Col 4 Lines 9-15).
Regarding Claim 13, Singh teaches: A bedding system (Col 1 Lines 5-10) comprising: a cover (21) including a pocket (35/37 – Fig. 3); article of bedding (21) comprising opposite top (25) and bottom surfaces (27) and a side wall extending from the top surface to the bottom surface (23 – Fig. 3), the first surface including opposite top and bottom edges  (see annotated Figure 3 from Singh above) and opposite first and second side edges (see annotated Figure 3 from Singh above) that each extend from the top edge to the bottom edge; spaced apart first and second pockets (35/37 – Fig. 3), the pockets being coupled to the first surface (41/43 – Fig. 3 and Col 4 Lines 34-43) , the pockets each extending continuously from a first end to an opposite second end (see annotated Figure 1/3 above from Singh), the first end being positioned adjacent to the top edge (see annotated Figure 1/3 above from Singh), the second end being positioned adjacent to the second end (see annotated Figure 1/3 above from Singh), the first pocket being positioned adjacent to the first side edge and defining a first cavity (see annotated Figure 1/3 above from Singh), the second pocket being positioned adjacent to the second side edge and defining a second cavity (see annotated Figure 1/3 above from Singh) , the first ends being spaced apart from the top edge and the second ends being spaced apart from the bottom edge(see annotated Figure 1/3 above from Singh); material positioned within the first cavity (Figure 3 - Col 4 Lines 44-58); and sematerial
Regarding Claim 14, Singh teaches: A bedding system as recited in claim 13, wherein the pockets (41/43) are removably coupled to the first surface (Col 4 Lines 34-43).
Regarding Claim 15, Singh teaches: A bedding system as recited in claim 13, wherein the pockets (41/43) are removably coupled to the first surface by a zipper (Col 4 Lines 34-43).
Regarding Claim 16, Singh teaches: A bedding system as recited in claim 13, wherein the pockets (41/43) are permanently coupled to the first surface (Col 4 Lines 34-43 ‘fusing’).
Regarding Claim 17, Singh teaches: A bedding system as recited in claim 13, wherein the pockets are sewn directly into the first surface to permanently couple the pockets to the first surface (Col 4 Lines 34-43 ‘sewn seams’).
Regarding Claim 18, Singh teaches: A bedding system as recited in claim 13, wherein the article of bedding is a cover and the bedding system further comprises a mattress positioned in a cavity of the cover such that the first surface directly engages a top surface of the mattress.
Regarding Claim 19, Singh teaches: A bedding system as recited in claim 13, wherein the article of bedding is a cover (21 – Col 4 Lines 1-9) and the bedding system further comprises a mattress (Col 4 Lines 1-9) positioned in a cavity of the cover such that the second surface(33) directly engages a top surface of the mattress (Col 4 Lines 3-5 and Col 4 Lines 9-15).
Regarding Claim 20, Singh teaches: A bedding system (Col 1 Lines 5-10) comprising: a cover (21) including opposite top and bottom surfaces (25/27) and a side wall extending from the top surface to the bottom surface (23 – Fig. 3), the first surface including opposite top and bottom edges and opposite first and second side edges that each extend from the top edge to the bottom edge (see annotated Figure 3 from Singh above); spaced apart first and second pockets (Fig. 3) , the pockets each being removably coupled to the first surface by a zipper (41/43 - Col 4 Lines 34-43), the pockets each extending continuously from a first end to an opposite second end (see annotated Figure 3 from Singh above – specifically the lines from one end to another), the first end being positioned adjacent to the top edge (see annotated Figure 1 from Singh above), the second end being positioned adjacent to the second end (see annotated Figure 3 from Singh above), the first ends being spaced apart from the top edge and the second ends being spaced apart from the bottom edge (see annotated Figure 1/3 above from Singh), the first pocket being positioned adjacent to the first side edge and defining a first cavity (see annotated Figure 1/3 above from Singh), the second pocket being positioned adjacent to the second side edge and defining a second cavity; a mattress(Col 4 Lines 1-3)  positioned in a cavity of the cover such that the second surface directly engages a top surface of the mattress (Col 4 Lines 1-9); material (55 – Col 4 Lines 47-48) positioned within the first cavity (35 - Fig. 3 and Col 4 Lines 44-58); and a a material (61 and Col 5 Lines 12-17) positioned within the second cavity (37 - Fig. 3 and Col 4 Lines 44-58).
Response to Arguments
Applicant’s arguments with respect to claims 1, 13 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration, a new grounds of rejection is made in view of Singh (US 7,904,977).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/25/2021